Bischoff, J. (concurring).
The plaintiff’s attempt to cross the street was noted by a passenger when the-car was seventy-five feet distant from the point where her course should cross the track. Certainly the . attempt was as readily to be observed by the grip-man, and it was shown that he could have stopped the car within twenty.feet. It was competent to the jury to find that the exercise of reasonable care by the' gripman would have led to his reducing the speed of the car when the plaintiff’s- intention to cross became apparent, and,, if so, she was justified in relying upon that act being performed. When she looked up and down, the street, before crossing, the car was not sufficiently close to be necessarily taken as a threatened danger, and its proximity when • she came upon the track could be viewed by the jury as resulting' only from *87the gripman’s failure to employ that degree of care which she was entitled to expect from the defendant, or its servants, and in relying upon which expectation she was not negligent as a matter .of law. I, therefore, concur for affirmance.
McAdam, J., concurs.
Judgment affirmed, with costs.